                         DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
LARRY L. HATTER,                                 ║
                                                 ║
                        Plaintiff,               ║   1:18-cv-00041
                                                 ║
        v.                                       ║
                                                 ║
GUARDIAN INSURANCE COMPANY,                      ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║

TO:    Kye Walker, Esq.
       Maria Tankenson Hodge, Esq.


                                            ORDER

       THIS MATTER is before the Court upon Defendant’s Response to Motion for Leave to

File Ex Parte Submission (ECF No. 39), which the Court has characterized as a Motion for

Reconsideration and will hereinafter refer to as such. Plaintiff filed a response in

opposition to the said motion (ECF No. 41), and Defendant filed a reply thereto (ECF No.

42).

       Plaintiff’s response to the immediate motion revealed to Defendant that Plaintiff

sought ex parte leave to file a motion to withdraw as counsel, which it did in fact do after

the Court granted it leave to do so. See ECF No. 37. Plaintiff’s counsel sought to file that

motion ex parte, because “[t]he information contained in [that] motion references attorney-

client communications, which should be reviewed by the Court in camera.” ECF No. 35.

Defendant argues that allowing Plaintiff to file this type of motion ex parte was improper,

and the Court agrees, particularly considering that Defendant’s counsel had already been

informed that Plaintiff’s counsel was anticipating withdrawal. See Def.’s Reply at Ex. 1.
Hatter v. Guardian Insurance Company
1:18-cv-00041
Order Granting Defendant’s Motion for Reconsideration
Page 2



        At the motions hearing—which the Court has rescheduled from May 13, 2019 to

May 20, 2019—Plaintiff’s counsel shall thus set forth the reasons for withdrawal without

exposing any attorney-client privilege. Plaintiff’s counsel, if necessary, may submit

privileged communications for in camera review. See, e.g., Lewis v. Brown, 2009 U.S. Dist.

LEXIS 44884, at *6 n.3 (D.N.J. May 27, 2009) (addressing similar issue); Weinberger v.

Provident Life & Cas. Ins. Co., 1998 U.S. Dist. LEXIS 19859, at *2 (S.D.N.Y. Dec. 23, 1998) (“[I]t

is appropriate for a Court considering a counsel’s motion to withdraw to consider in

camera submissions in order to prevent a party from being prejudiced by the application of

counsel to withdraw”) (italics not in original).

        It is now hereby ORDERED:

    1. That Defendant’s Motion for Reconsideration (ECF No. 39) is GRANTED.

    2. That this Court’s Order Granting Plaintiff’s Motion for Leave to File Ex Parte Motion

        (ECF No. 36) is VACATED.

    3. That Defendant’s Ex Parte Motion to Withdraw as Counsel for Plaintiff (ECF No. 37)

        is UNSEALED.

    4. That the Motions Hearing originally scheduled for May 13, 2019 at 10:30 a.m. (ECF

        No. 38) is rescheduled to May 20, 2019 at 10:30 a.m.


                                                        ENTER:

Dated: May 10, 2019                             /s/ George W. Cannon, Jr.
                                                       GEORGE W. CANNON, JR.
                                                       MAGISTRATE JUDGE
